DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1, 3-17 and 22 in the reply filed on 16 September 2021 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1, 3-17 and 22 is contained herein below.
Groups II and III Claims 18 and 19-21 respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Priority
This application is a 371 of PCT/US2017/056887 filed 10/17/2017. This application claims the benefit of 62/408,923 filed 10/17/2016. The parent application 62/408,923 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1, 3-17 and 22 of this application. The priority date accorded is 10/17/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites antimicrobial properties and further recites other properties. Parent claim 1 is drawn to a hydrophobically modified chitosan having antimicrobial properties. It is not clear what applicant intends by reciting that the hydrophobic moieties are selected for durability, flexibility, etc. as in claim 7 when the invention in claim 1 is for antimicrobial property.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 12-17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al (US 2014/0314706 A1) in view of Chiu et al (US 8,899,277).
Diehn discloses a material comprising a hydrophobically modified chitosan. The material has antimicrobial properties (abstract, para 0008; part of the limitation of claim1 and limitation of claim 7). The chitosan is modified with alkyl groups having from 8 to 18 carbons (para 0037). Diehn does not disclose a textile material as in claim 1 and the limitations of claims 3, 4, 12-17 and 22.
Chiu et al teaches chitosan containing textile material comprising chitosan. The chitosan has antibacterial activity against MRSA (abstract; part of the limitations of claims 1, 3 and 4). Chiu teaches that the chitosan can be made into rayon fiber. The antimicrobial chitosan can be incorporated into medical textiles, hospital apparels (col. 8, lines 7-45; limitations of claims 12, 14, 15 and 22). 

MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar 
According to the rationale discussed in KSR above, the rationale in (A)-(C) above are seen to be applicable here since based on the prior art teachings, hydrophobically modified chitosan is known to have antimicrobial properties (Diehn). Antimicrobial chitosan is known to be incorporated into textiles (Chiu). Thus, it is obvious to combine prior art elements and improve the product of the prior art to yield predictable results by making a textile material comprising the hydrophobically modified chitosan of Diehn.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation.

Claims 1, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al (US 2014/0314706 A1) in view of Chiu et al (US 8,899,277) and further in view of Bee Eng Mary et al (US 2012/0164208 A1; Mary).
The teachings of Diehn and Chiu are set forth above. Diehn teaches that its chitosan is modified with alkyl groups having from 8 to 18 carbons (para 0037; limitations of claims 8-9). 
Mary teaches that the hydrophobically modified chitosan of its invention exhibits potent antimicrobial activity against bacteria and fungi (paras 0002, 0005-0006, 0024). This indicates that the hydrophobically modified chitosan has antimicrobial activity that is greater than native chitosan (as in claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the instant hydrophobically modified chitosan and incorporate it into a textile material since Chiu teaches textile material comprising chitosan that has antimicrobial properties against MRSA and Diehn’s hydrophobically modified chitosan is antimicrobial. Mary teaches that the antimicrobial activity of hydrophobically modified chitosan is greater that native chitosan. One of ordinary skill in the art would have a reasonable expectation that the hydrophobically modified chitosan, which has antimicrobial properties (as taught by Diehn) would have the said property greater than that of native chitosan. It would be obvious to the artisan to modify the chitosan of Diehn as in instant claims 7-11 in order to look for chitosan derivatives having enhanced antimicrobial properties.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to 
According to the rationale discussed in KSR above, the rationale in (A) -(C) above are seen to be applicable here since based on the prior art teachings, hydrophobically modified chitosan is known to have antimicrobial properties (Diehn). Antimicrobial chitosan is known to be incorporated into textiles (Chiu) and hydrophobically modified chitosan has antimicrobial activity that is greater than native chitosan (Mary). Thus, it is obvious to combine prior art elements and improve the product of the prior art to yield predictable results by making a textile material comprising the hydrophobically modified chitosan of Diehn.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation.


Conclusion
1. Elected claims 1, 3-17 and 22 (Group I) are rejected.
2. Groups II and III Claims 18 and 19-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623